UNPUBLISHED
PER CURIAM:
Jasper Tujuian Allen seeks to appeal the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Allen, No. 5:03-cr-00299-BO-l (E.D.N.C. filed May 28, 2010, entered June 1, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.